Citation Nr: 1504368	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from January 1997 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

In February 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, specifically, to obtain updated VA treatment records and afford the Veteran another VA examination.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its February 2014 remand, the Board directed the VA examiner to provide an opinion as to whether the Veteran, based on his work history, level of education and service-connected disabilities, is unable to secure or follow a substantially-gainful occupation.  In noting that the Veteran had a non-service-connected cardiac disorder associated with two past open heart procedures and residual pulmonic stenosis, the examiner concluded that he was unable to opine without resorting to speculation whether Veteran's service-connected asthma was the primary cause of the Veteran's inability to maintain employment.  He further recommended that the Veteran undergo consultation and testing with the VA Interventional Cardiology consultant, who specializes in valvular heart disease.  

In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in a VA examination, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Because the AOJ did not take this into consideration and schedule the Veteran for additional testing, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records for treatment of the Veteran's service-connected asthma, as well as his non-service-connected heart disorder, and associate with the e-file.  Any records obtained should be associated with the claims folder.  

2.  Schedule the Veteran for an evaluation with a suitably qualified cardiology physician, and ensure THAT ALL AVAILABLE TREATMENT RECORDS HAVE BEEN SCANNED INTO VBMS BEFORE THE VETERAN'S EVALUATION.  Any and all tests deemed necessary should be performed.  The clinician should be asked to provide an opinion as to whether the Veteran, based on his work history, level of education, and service-connected disability, but not his age or any non-service-connected disability, is unable to secure or follow a substantially-gainful occupation.  

The clinician is specifically asked to provide an opinion as to whether the Veteran's service-connected asthma, or his non-service-connected heart disorder, is the primary cause of any inability to perform OR SUSTAIN meaningful employment.  If the symptoms of his non-service-connected heart disorder cannot reasonably be separated from those of his service-connected asthma, that should be so stated.  
The examiner is also asked to provide an answer to the following:  Indicate the average number of asthma attacks PER WEEK with episodes of respiratory failure the Veteran has experienced in the past 12 months.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  Thereafter, the AOJ should review the examination report to insure that the required development has been accomplished.  The issue on appeal should then be readjudicated.  If the issue sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




